PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES FOURTH QUARTER 2; ADJUSTED FFO OF $1.47 PER SHARE FOR 2009 HUNT VALLEY, MARYLAND – February 23, 2010 – Omega Healthcare Investors, Inc. (NYSE:OHI) today announced its results of operations for the quarter and fiscal year ended December 31, 2009.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three months ended December 31, 2009 of $24.9 million or $0.29 per common share.The $24.9 million of FFO available to common stockholders for the fourth quarter of 2009 includes $3.9 million associated with a provision for uncollectible straight-line accounts receivable and deferred revenue related to one tenant, $1.6 million of costs associated with a fourth quarter acquisition, $0.5 million of non-cash restricted stock expense and net income of $3 thousand associated with owned and operated assets.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.36 per common share for the three months ended December 31, 2009.FFO and Adjusted FFO are non-GAAP financial measures.Adjusted FFO excludes the impact of certain non-cash items and certain items of revenue or expenses, including: results of operations of owned and operated facilities during the period, expenses associated with acquisitions in the fourth quarter of 2009, a non-cash provision for uncollectible accounts receivable, deferred revenue and restricted stock expense.For more information regarding FFO and Adjusted FFO, see the “Funds From Operations” section below. GAAP NET INCOME For the three-month period ended December 31, 2009, the Company reported net income of $16.2 million, net income available to common stockholders of $14.0 million, or $0.16 per diluted common share on operating revenues of $49.4 million.This compares to net income of $15.7 million, net income available to common stockholders of $15.6 million, or $0.19 per diluted common share on operating revenues of $49.2 million for the same period in For the twelve-month period ended December 31, 2009, the Company reported net income of $82.1 million, net income available to common stockholders of $73.0 million, or $0.87 per diluted common share on operating revenues of $197.4 million.This compares to net income of $78.1 million, net income available to common stockholders of $70.6 million, or $0.94 per diluted common share on operating revenues of $193.8 million for the same period in The increases in net income and net income available to common stockholders for the twelve-month period ended December 31, 2009 compared to the prior year were primarily due to the impact of: (i) full year revenue associated with $188 million of new investments completed in 2008; (ii) $4.0 million of net cash flow associated with legal settlements; (iii) a $1.2 million reduction in interest expense; (iv) a net decrease in real estate impairments of $5.4 million; and (v) a net change in provision for uncollectible accounts receivable of $1.5 million.This impact was partially offset by: (i) increased depreciation expense associated with the new investments of $4.8 million; (ii) acquisition related expenses of $1.6 million; and (iii) a $0.5 million charge relating to the write-off of deferred financing credit facility costs recorded in the second quarter of 2009. 2
